              Case ,1:21-cv-04000-J!::>K uocumem z r        1-11ea u 11uti1 LJ.   t-'c:1ge   J.   u1 ,




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK



 Victorinox AG,                                                        o. 21-cv-4555 (JSR)
 Plaintiff,                                                              PROTECTIVE ORDER

                          V.

 Leatherman Tool Group, Inc.,

 Defendant.


JED S. RAKOFF, U.S.D.J.

        The parties having agreed to the following terms of confidentiality, and the Court having
                                                                            j

found that good cause exists for issuance of an appropriately tailored confidentiality order

governing the pre-trial phase of this action, it is therefore hereby

        ORDERED that any person subject to this Order -- including without limitation the parties

to this action, their representatives, agents, experts and consultants, all third parties providing

discovery in this action, and all other interested persons with actual or constructive notice of this

Order -- shall adhere to the following terms, upon pain of contempt:

         1.       Any person subject to this Order who receives from any other person any

"Discovery Material" (i.e., information of any kind provided in the course of discovery in this

action) that is designated as "Confidential" pursuant to the terms of this Order shall not disclose

such Confidential Discovery Material to anyone else except as expressly permitted hereunder.

         2.       The person producing any given Discovery Material may designate as Confidential

only such portion of such material as consists of:




LEGAL02/4073 9 51 Ov 1
             Case 1:21-cv-04500-J!::>H uocument z r          1-11ea u nut:>tL.J.   t-'age   L.   u1 ,




                 (a)              previously nondisclosed financial information (including without

                 limitation profitability reports or estimates, percentage fees, design fees, royalty

                 rates, minimum guarantee payments, sales reports and s~le margins);

                 (b)              previously nondisclosed material relating to ownership or control of

                 any non-public company;

                 (c)              previously nondisclosed business plans, product development

                 information, or marketing plans;

                 (d)              any information of a personal or intimate nature regarding any

                 individual; or

                 (e)              any other category of information hereinafter given confidential

                 status by the Court.

        3.       With respect to the Confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the producing person or that person's counsel may designate

such portion as "Confidential" by stamping or otherwise clearly marking as "Confidential" the

protected portion in a manner that will not interfere with legibility or audibility, and by also

producing for future public use another copy of said Discovery Material with the confidential

information redacted. With respect to deposition transcripts and exhibits, a producing person or

that person's counsel may indicate on the record that a question calls for Confidential information,

in which case the transcript of the designated testimony shall be bound in a separate volume and

marked "Confidential Information Governed by Protective Order" by the reporter.

        4.       If at any time prior to the trial of this action, a producing person realizes that some

portion[ s] of Discovery Material that that person previously produced without limitation should

be designated as Confidential, he may so designate by so apprising all parties in writing, and such



                                                    2
LEGAL02/4073951 Ov 1
             Case 1:21-cv-04555-JSR Document 2 I              1-11ea u rtU'dt Ll   t-'age   ..:5   m ,




designated portion[s] of the Discovery Material will thereafter be treated as Confidential under the

terms of this Order.

       5.        No person subject to this Order other than the producing person shall disclose any

of the Discovery Material designated by the producing person as Confidential to any other person

whomsoever,exceptto:

                 (a)            the parties to this action;

                 (b)            counsel retained specifically for this action, including any paralegal,

                 clerical and other assistant employed by such counsel and assigned to this matter;

                 (c)            as to any document, its author, its addressee, and any other person

                 indicated on the face of the document as having received a copy;

                 (d)            any witness who counsel for a party in good faith believes may be

                 called to testify at trial or deposition in this action, provided such person has first

                 executed a Non-Disclosure Agreement in the form annexed as an Exhibit hereto;

                 (e)            any person retained by a party to serve as an expert witness or

                 otherwise provide specialized advice to counsel in connection with this action,

                 provided such person has first executed a Non-Disclosure Agreement in the form

                 annexed as an Exhibit hereto;

                 (f)             stenographers engaged to transcribe depositions conducted in this

                 action; and

                 (g)             the Court and its support personnel.

        6.       Prior to any disclosure of any Confidential Discovery Material to any person

referred to in subparagraphs 5(d) or 5(e) above, such person shall be provided by counsel with a

copy of this Protective Order and shall sign a Non-Disclosure Agreement in the form annexed as



                                                    3
LEGAL02/40739510vl
             Case 1:21-cv-04555-JSR Document z r 1-11ea u num L.l. t-'age            Lf   u1 ,




an Exhibit hereto stating that that person has read this Order and agrees to be bound by its terms.

Said counsel shall retain each signed Non-Disclosure Agreement, hold it in escrow, and produce

it to opposing counsel either prior to such person being permitted to testify (at deposition or trial)

or at the conclusion of the case, whichever comes first.

        7.       All Confidential Discovery Material filed with the Court, and all portions of

pleadings, motions or other papers filed with the Court that disclose su~h Confidential Discovery

Material, shall be filed under seal with the Clerk of the Court and kept under seal until further

order of the Court. The parties will use their best efforts to minimize such sealing. In any event,

any party filing a motion or any other papers with the Court under seal shall also publicly file a

redacted copy of the same, via the Court's Electronic Case Filing system, that redacts only the

Confidential Discovery Material itself, and not text that in no material way reveals the Confidential

Discovery Material.

        8.       Any party who either objects to any designation of confidentiality, or who, by

contrast, requests still further limits on disclosure (such as "attorneys' eyes only" in extraordinary

circumstances), may at any time prior to the trial of this action serve upon counsel for the

designating person a written notice stating with particularity the grounds of the objection or

request. If agreement cannot be reached promptly, counsel for all affected persons will convene a

joint telephone call with the Court to obtain a ruling.

        9.       All persons are hereby placed on notice that the Court is unlikely to seal or

otherwise afford confidential treatment to any Discovery Material introduced in evidence at trial,

even if such material has previously been sealed or designated as Confidential. The Court also

retains unfettered discretion whether or not to afford confidential treatment to any Confidential

Document or information contained in any Confidential Document submitted to the Court in



                                                  4
LEGAL02/407395 l Ovl
          case 1:21-cv-04!:>!:>!:>-J~K uocumem        L. r   i-11ea   u f/vo1L.1. t"a.!J~;::,   u1 ,




connection with any motion, application, or proceeding that may result in an order and/or decision

by the Court.

        10.      Each person who has access to Discovery Material that has been designated as

Confidential shall take all due precautions to prevent the unauthorized or inadvertent disclosure of

such material.

        11.      If, in connection with this litigation, a party inadvertently discloses information

subject to a claim of attorney-client privilege or attorney work product protection ("Inadvertently

Disclosed Information"), such disclosure shall not constitute or be deemed a waiver or forfeiture

of any claim of privilege or work product protection with respect to the Inadvertently Disclosed

Information and its subject matter.

        12.      If a disclosing party makes a claim of inadvertent disclosure, the receiving party

shall not thereafter review the Inadvertently Disclosed Information for any purpose, except by

order of the Court. The receiving party shall, within five business days, return or destroy all copies

of the Inadvertently Disclosed Information, and provide a certification of counsel that all such

information has been returned or destroyed.

        13.      Within five business days of the notification that such Inadvertently Disclosed

Information has been returned or destroyed, the disclosing party shall produce a privilege log with

respect to the Inadvertently Disclosed Information.

        14.      As with any information redacted or withheld, the receiving party may move the

Court for an Order compelling production of the Inadvertently Disclosed Information. The motion

shall be filed under seal, and shall not assert as a ground for entering such an Order the fact or

circumstances of the inadvertent production.




                                                  5
LEGAL02/407395 l Ovl
           case 1:21-cv-04555-JSR Document 27 Filed 07/08/21 Page 6 of 7




         15.    The disclosing party retains the burden of establishing the privileged or protected

nature of any Inadvertently Disclosed Information. Nothing in this Order shall limit the right of

any party to request an in camera review of the Inadvertently Disclosed Information.

         16.    This Protective Order shall survive the termination of the litigation. Within 30 days

of the final disposition of this action, all Discovery Material designated as "Confidential," and all

copies thereof, shall be promptly returned to the producing person, or, upon permission of the

producing person, destroyed.

         17.     This Court shall retain jurisdiction over all persons subject to this Order to the

extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.

         SO STIPULATED AND AGREED.


         Isl Maxim H Waldbaum                                  Isl Larry C. Jones

          Maxim H. Waldbaum                                   Larry C. Jones
          Counsel for Plaintiff                               Counsel for Defendant
          Victorinox AG                                       Leatherman Tool Group Inc.
          Dated: July 8, 2021                                 Dated: July 8, 2021

         SO ORDERED.




                                                   JED S. RAKOFF, U.S.D.J.

Dated:           New York, New Yoz
                              1 [1 ~III




                                                  6
LEGAL02/4073 951 Ov I
              Case 1:21-cv-04555-JSR Document 27 Filed 07/08/21 Page tor 1




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORI(



 Victorinox AG,                                              Case No. 21-cv-4555 (JSR)

 Plaintiff,                                            NON-DISCLOSURE AGREEMENT

                        V.

 Leatherman Tool Group, Inc.,

 Defendant.



        I, _ _ _ _ _~ acknowledge that I have read and understand the Protective Order in this

action governing the non-disclosure of those portions of Discovery Material that have been

designated as Confidential. I agree that I will not disclose such Confidential Discovery Material to

anyone other than for purposes of this litigation and that at the conclusion of the litigation I will

return all discovery information to the party or attorney from whom I received it. By

acknowledging these obligations under the Protective Order, I understand that I am submitting

myself to the jurisdiction of the United States District Court for the Southern District of New York

for the purpose of any issue or dispute arising hereunder and that my willful violation of any term

of the Protective Order could subject me to punishment for contempt of Court.


        Dated: - - - - - -




LEGAL02/40739510vl
